Citation Nr: 1222451	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  07-24 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Michael Lopez, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986 and June 1989 to October 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2010, the Veteran testified at a video conference hearing held before an acting Veterans Law Judge.  A copy of the transcript is of record.  In May 2012, the Veteran was notified that the acting Veterans Law Judge who conducted the hearing was no longer employed by the Board and was offered the opportunity to have another hearing before a member of the Board.  The Veteran responded in March 2012 that he did not wish to have another hearing.

In a March 2010 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran did not sustain an injury, disease, or event manifesting in sleep apnea during active service.

3.  The Veteran did not experience chronic symptoms of sleep apnea during active service.

4.  Symptoms of sleep apnea have not been continuous since separation from service.
5.  The Veteran's currently diagnosed sleep apnea is not related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a February 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was informed of the type of evidence necessary to establish a disability rating and effective date for the disability on appeal in a July 2007 statement of the case (SOC).  Although this notice was not issued before the July 2006 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in a February 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records from September 1988 to May 1995, VA treatment records dated January 1996 and from September 2002 to September 2004 and May 2005 to January 2006, January 2010 Board hearing transcript, May 2006 VA respiratory examination report, and November 2011 VA Disability Benefits Questionnaire (DBQ) examination for sleep apnea.  The VA examiners reviewed the Veteran's medical history, recorded pertinent examination findings, provided conclusions with supportive rationale, and appeared to have reviewed the Veteran's claims file.  The Board notes that the VA examination reports are probative as to the issues presented on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Pursuant to the March 2010 Board remand instructions, attempts were made to obtain and associate with the claims file the Veteran's service treatment records from August 1982 to August 1986.  A June 2010 response to a Personnel Information Exchange System (PIES) request revealed such records could not be identified based on the information furnished, which included the correctly requested dates.  The Board also instructed the Appeals Management Center (AMC) to ascertain from the service department whether a sleep study or polysomnogram was undertaken as part of a consultation on or about April 6, 1995, at the Sleep Laboratory at Wilford Hall Medical Center (WHMC) at Lackland Air Force Base (AFB) in Texas, and if so, to obtain a copy of the record and associate it with the claims file.  After multiple failed attempts, a June 2011 response from the Lackland Air Force Base revealed the requested information could not be located based on the Veteran's name and social security number provided.  

In an August 2011 interoffice memorandum, the RO determined that the Veteran's service treatment records from August 1982 to August 1986 and the specified service treatment record from  WHMC were unavailable for review, all procedures to obtain such records had been correctly followed, all efforts to obtain such records had been exhausted, and that further attempts would be futile.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the Veteran has been advised of the RO's unsuccessful efforts and has been requested to send any pertinet records he has in his possession; however, the Veteran has failed to provide such information.  Thus, the Board concludes that VA's duty to assist the Veteran has been satisfied.  See 38 C.F.R. § 3.159(e).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Sleep Apnea 

In a December 2005 informal claim, via a VA Form 21-4138, the Veteran requested service connection for sleep apnea as he was diagnosed with the claimed disorder during his second period of active duty and continues to have chronic problems to the present day.  At the January 2010 Board hearing, the Veteran specified that he did not have any problems with sleep apnea during his first period of active service from 1982 to 1986.   

After a review of all the evidence, both lay and medical, the Board finds the Veteran did not sustain an injury, disease, or event manifesting in sleep apnea or experience chronic symptoms of sleep apnea during the second period of active service.  Review of the service treatment records from September 1988 to May 1995 show no complaints or manifestations of sleep apnea.  The Board acknowledges the Veteran's complaints of insomnia in March 1995, and notation of a three to four year history of an inability to sleep more frequently since return from the Gulf on a March 1995 report of medical history.  In addition, the Veteran reported in September 1995 that he had difficulty falling asleep due to having dreams about traumatic scenes he witnessed during the Persian Gulf War, and was assessed with possible sleep paralysis.  Nonetheless, the Veteran marked "no" for having or having ever had frequent trouble sleeping on reports of medical history dated September 1988, August 1991, and March 1995.  In addition, no abnormalities were noted in connection with sleep apnea on the September 1988 service entrance examination report, August 1991 in-service examination report, and March 1995 separation examination report.  

Moreover, an April 1995 Medical Board report notes the Veteran's diagnosis of sleep disorder secondary to medical and psychiatric disorders after completion of an evaluation by a sleep laboratory at WHMC for the Persian Gulf Comprehensive Clinical Evaluation Program.  While the Veteran reported at the January 2010 Board hearing that he was told by a technician at WHMC that he had sleep apnea, the obtainable and associated evidence of record, specifically the in-service April 1995 Medical Board report, indicates the Veteran's diagnoses at that time included insomnia secondary to medical and psychiatric disorders, did not exist prior to service (DNEPTE).  The Veteran is already service connected for a sleep disorder as secondary to his service-connected depression so this condition has already been accounted for in the rating for depression.  If there is no showing of a resulting chronic condition during service other than a sleep disorder associated with the Veteran's depression, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board also finds the weight of the evidence demonstrates that symptoms of sleep apnea have not been continuous since separation from service.  As indicated, the March 1995 separation examination report did not reflect a diagnosis of sleep apnea.  Following separation from service in October 1995, the evidence of record shows no complaints, diagnosis, or treatment for sleep apnea until 2005.  The absence of post-service complaints, findings, diagnosis, or treatment for 10 years after service is one factor that tends to weigh against a finding of continuous sleep apnea symptoms after separation from service.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

Although VA outpatient treatment records from the September 2002 to September 2004 are silent as to any complaints and or treatment, the first post-service treatment for sleep apnea is a VA outpatient treatment record in May 2005 that indicates the Veteran reported he has sleep apnea, was tested at a VA facility in San Antonio in December 2001, and requested a continuous positive airway pressure (CPAP) machine.  Following the general medical evaluation, he was assessed with sleep apnea.  Then in December 2005, the Veteran reported wearing a sleep apnea mask at night which cuts down on his snoring.  In May 2006, the Veteran underwent a VA respiratory examination and was diagnosed with obstructive sleep apnea.  At the January 2010 Board hearing, the Veteran reported continued use of a CPAP machine, but denied seeking any current treatment.

The Board acknowledges that pursuant to the October 1995 service connection claim on appeal for sleeping disorder, the Veteran underwent a December 1995 VA neurology examination at which he described episodes of falling asleep while driving and talking to an individual.  Following the evaluation, the examiner diagnosed the Veteran with sleep disorder possibly stress related but narcolepsy should be ruled out.  However, the Veteran underwent a January 1996 VA outpatient sleep study and the physician reported the Veteran's complaints appeared consistent with diagnosis of sleep disorder secondary to medical/psychiatric conditions per previous evaluation.  The physician further noted his doubt that evaluation with polysomnography would provide additional information and referred to the April 1995 sleep evaluation at the WHMC.  As was previously, noted, in a July 1996 rating decision, the RO also granted service connection for depression disorder with sleep disorder.  

Next, the Board acknowledges the Veteran's assertions that sleep apnea began during service and that his sleep apnea symptoms have continued following service.  Specifically, he reported in the December 2005 informal claim that he was first diagnosed with sleep apnea during his second period of active duty and continues to have chronic problems to the present day.  At the May 2006 VA examination, he reported the date of onset for sleep apnea as 1990 to 1991.  He informed the May 2006 VA examiner that when he came back from the Persian Gulf in 1991, he began to have problems with daytime hypersomnolence, fatigue, and decreased concentration, and that his ex-wife complained about his loud snoring.  When the Veteran underwent the sleep study at WHMC, he reportedly had sleep apnea but was not given a CPAP machine until he tested positive for sleep apnea after a sleep study performed in 2005.  

More recently at the January 2010 Board hearing, the Veteran reported that during his second period of active duty he had sleep apnea symptoms, to include sore throat, difficulty going to sleep, memory loss, overall tiredness, and lack of energy.  He concluded that the sleep apnea symptoms present in 1995 were basically the same as in 2006 and have gotten worse.  After the sleep study at WHMC, the next time he reportedly underwent a similar test was in 2006 in which he was diagnosed with sleep apnea.  He also testified that in 2000, upon his return to El Paso, he was issued a CPAP machine by a VA respiratory therapist who conducted a home visit and reported the Veteran was authorized to use it.    

With regard to the Veteran's assertions, as stated above, the Board finds that, while the Veteran is competent to report the onset of his sleep apnea symptoms, his recent report of continuous sleep apnea symptoms since service is inconsistent with, and outweighed by, the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous sleep apnea symptoms after service are not credible for the following reasons. 

First, they are outweighed by other, more contemporaneous evidence of record that includes the clinical evaluation at the March 1995 separation examination that reported no neurological disorder or sleep apnea symptoms, April 1995 Medical Board report which documented a diagnosis of insomnia secondary to medical and psychiatric disorders, and September 1995 in-service treatment record which revealed the Veteran's complaints of difficulty sleeping due to vivid dreams and assessment of possible sleep paralysis.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter a veteran wrote during treatment than to his subsequent assertion years later).

Secondly, during the January 2010 Board hearing, the Veteran reportedly first received a CPAP machine in 2000 by a VA respiratory therapist at his home.  Yet at the May 2005 VA outpatient treatment session and May 2006 VA examination, he reported never having received a CPAP machine until he tested positive for sleep apnea after the 2005 sleep study.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion for continuity of symptomatology since service.  See Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 512 (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed sleep apnea is not related to active service.  The medical opinions of record do not etiologically relate the Veteran's currently diagnosed sleep apnea to active service.

On VA examination in May 2006, the Veteran underwent a sleep study and was assessed with severe obstructive sleep apnea with moderate oxygen desaturation and severe snoring.  Following a review of the claims file and the clinical evaluation, the examiner essentially opined that the Veteran's currently diagnosed sleep apnea is not caused by or a result of the insomnia diagnosed in service.  He explained that, from literatures, "[i]nsomnia is a symptom, rather than a disease characterized by an inadequate quantity or quality of sleep.  Affected patients complain of difficulty initiating or maintaining sleep, resulting in non-restorative sleep and impairment of daytime functioning."  Sleep apnea is defined as daytime sleepiness and other sequelae attributable to frequent obstructive apneas or hypopneas during sleep.  Insomnia and sleep apnea are two different clinical conditions and neither is the cause for the other condition.  

More recently, the Veteran underwent a November 2011 VA DBQ examination in which the examiner noted the Veteran's diagnosis of sleep apnea and review of the Veteran's medical history and records, to include sleep studies dated May 2005, December 2007, and October 2009.  The examiner found the Veteran had normal oropharynx without anatomical anomaly of the airway passage, thus abnormal airway passage is not an applicable risk factor in this case.  Since the single etiology of obstructive sleep apnea had not been found yet in cases when the airway anatomy is normal, medical science has identified predisposing medical conditions, risk factors, and comorbid conditions as possible causation of obstructive sleep apnea.  To pinpoint the exact ratio of the relevant risk factors of the Veteran's obstructive sleep apnea would require mere speculation, but the most likely etiology of his sleep apnea is the result of obesity, excess weight.

The VA examiner explained that "fat deposit around the upper airway may obstruct the breathing," and can also "cause blockage of the airway as the soft tissue in the back of the throat collapses during sleep."  From 2005 until 2009, the Veteran was shown to be obese and well-fitted to the stereotypical profile of the "classic" apnea patient as an overweight, middle-aged man who snores, as documented in the May 2005, December 2007, and October 2009 sleep study reports. 

The Veteran is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his sleep apnea.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current sleep apnea and active service, including no credible evidence of continuity of symptomatology of sleep apnea since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The May 2006 and November 2011 VA medical opinions are considered competent and probative medical evidence because they are factually accurate and supported by history and sufficient rationale.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea, and outweighs the Veteran's more recent contentions regarding in-service chronic sleep apnea symptoms and post-service sleep apnea symptoms. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for sleep apnea, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 










ORDER

Service connection for sleep apnea is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


